UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q TQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal quarter ended:June 30, 2009 or £Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number:0-25426 NATIONAL INSTRUMENTS CORPORATION (Exact name of registrant as specified in its charter) Delaware 74-1871327 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 11500 North MoPac Expressway Austin, Texas (address of principal executive offices) (zip code) Registrant's telephone number, including area code:(512) 338-9119 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer TAccelerated filer £Non-accelerated filer £Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No T Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at August 3, 2009 Common Stock - $0.01 par value NATIONAL INSTRUMENTS CORPORATION INDEX PART I.FINANCIAL INFORMATION Page No. Item 1 Financial Statements: Consolidated Balance Sheets June 30, 2009 (unaudited) and December 31, 2008 3 Consolidated Statements of Income (unaudited) for the three and six month periods ended June 30, 2009 and 2008 4 Consolidated Statements of Cash Flows (unaudited) for the six month periods ended June 30, 2009 and 2008 5 Notes to Consolidated Financial Statements 6 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3 Quantitative and Qualitative Disclosures about Market Risk 33 Item 4 Controls and Procedures 35 PART II.OTHER INFORMATION Item 1 Legal Proceedings 37 Item 1A Risk Factors 37 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 4 Submission of Matters to a Vote of Security Holders 44 Item 5 Other Information 45 Item 6 Exhibits 46 Signatures and Certifications 47 PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements NATIONAL INSTRUMENTS CORPORATION CONSOLIDATED BALANCE SHEETS (in thousands, except per share data) June 30, December 31, Assets (unaudited) Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories, net Prepaid expenses and other current assets Deferred income taxes, net Total current assets Long-term investments Property and equipment, net Goodwill, net Intangible assets, net Other long-term assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued compensation Deferred revenue Accrued expenses and other liabilities Other taxes payable Total current liabilities Deferred income taxes Other long-term liabilities Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock:par value $0.01; 5,000,000 shares authorized; none issued and outstanding — — Common stock:par value $0.01; 180,000,000 shares authorized; 77,567,862 and 77,193,063 shares issued and outstanding, respectively 775 772 Additional paid-in capital Retained earnings Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these financial statements. NATIONAL INSTRUMENTS CORPORATION CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share data) (unaudited) Three Months Ended Six Months Ended June 30, June 30, Net sales: Product $ Software maintenance Total net sales Cost of sales: Product $ Software maintenance Total cost of sales Gross profit Operating expenses: Sales and marketing $ Research and development General and administrative Total operating expenses Operating income (loss) ) Other income (expense): Interest income $ Net foreign exchange gain (loss) ) Other income (expense), net ) ) Income before income taxes Provision for (benefit from) income taxes ) ) Net income $ Basic earnings per share $ Weighted average shares outstanding – basic Diluted earnings per share $ Weighted average shares outstanding – diluted Dividends declared per share $ The accompanying notes are an integral part of these financial statements. NATIONAL INSTRUMENTS CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Six Months Ended June 30, Cash flow from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Benefit from deferred income taxes ) ) Tax expense (benefit from) stock option plans ) Changes in operating assets and liabilities: Accounts receivable Inventories ) Prepaid expenses and other assets ) ) Accounts payable ) Deferred revenue Taxes and other liabilities ) Net cash provided by operating activities Cash flow from investing activities: Capital expenditures ) ) Capitalization of internally developed software ) ) Additions to other intangibles ) ) Acquisition, net of cash received — ) Purchases of short-term and long-term investments ) ) Sales and maturities of short-term and long-term investments Purchases of foreign currency option contracts — ) Net cash (used by) provided by investing activities ) Cash flow from financing activities: Proceeds from issuance of common stock Repurchase of common stock ) ) Dividends paid ) ) Tax expense (benefit from) stock option plans ) Net cash (used by) financing activities ) ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these financial statements. NATIONAL INSTRUMENTS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – Basis of Presentation The accompanying unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto for the year ended December 31, 2008, included in our annual report on Form 10-K, filed with the Securities and Exchange Commission. In our opinion, the accompanying consolidated financial statements reflect all adjustments (consisting only of normal recurring items) considered necessary to present fairly our financial position at June 30, 2009 and December 31, 2008, and the results of our operations for the three month and six month periods ended June 30, 2009 and June 30, 2008 and the cash flows for the six month periods ended June 30, 2009 and 2008. Operating results for the three-month and six-month periods ended June 30, 2009, are not necessarily indicative of the results that may be expected for the year ending December 31, 2009. Certain prior year amounts have been reclassified to conform to the 2009 presentation as shown in the following tables: Three Months Ended Six Months Ended June 30, 2008 June 30, 2008 (unaudited) (unaudited) Cost of sales as previously reported $ $ Technical support costs previously reported as sales and marketing (a) Cost of sales adjusted for reclassification $ $ Sales and marketing as previously reported $ $ Technical support costs as previously reported as sales and marketing (a) ) ) Sales and marketing adjusted for reclassification $ $ (a) Since December 31, 2008, we have been separately reporting software maintenance revenue and cost of software maintenance revenue in our Consolidated Statements of Income. We added this disclosure due to the increasing percentage of our revenue coming from software maintenance. As part of this expanded disclosure, some technical support costs previously reported as a component of sales and marketing expense are reported as cost of software maintenance. This change has had no impact on our operating income, net income or earnings per share. We have historically recorded the excess of the purchase price over par or stated value of retired shares of common stock as a reduction of additional paid-in capital. We are evaluating whether a portion of the excess of the purchase price over par or stated value associated with the retirement of shares of common stock is required to be charged to retained earnings in accordance with Accounting Research Bulletin ("ARB") No.43. We are currently evaluating whether we will need to make an adjustment to our consolidated statements of stockholders’ equity to reflect this reclassification. Any resulting reclassification will have no impact on previously reported statements of income, earning per share amounts, statements of cash flows or total stockholders’ equity. NOTE 2 – Earnings Per Share Basic earnings per share (“EPS”) is computed by dividing net income by the weighted average number of common shares outstanding during each period. Diluted EPS is computed by dividing net income by the weighted average number of common shares and common share equivalents outstanding (if dilutive) during each period. The number of common share equivalents, which include stock options and restricted stock units, is computed using the treasury stock method. The reconciliation of the denominators used to calculate basic EPS and diluted EPS for the three month and six month periods ended June 30, 2009 and 2008, respectively, are as follows (in thousands): Three Months Ended Six Months Ended June 30, June 30, (unaudited) (unaudited) Weighted average shares outstanding-basic Plus: Common share equivalents Stock options, restricted stock units Weighted average shares outstanding-diluted Stock options to acquire 3,696,000 shares and 2,318,000 shares for the three month periods ended June 30, 2009 and 2008, respectively, and 4,973,000 and 2,678,000 shares for the six month periods ended June 30, 2009 and 2008, respectively, were excluded in the computations of diluted EPS because the effect of including the stock options would have been anti-dilutive. NOTE 3 – Cash, Cash Equivalents, Short-Term and Long-Term Investments Cash, cash equivalents, short-term and long-term investments consist of the following (in thousands): As of June 30, 2009 As of
